DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on 01/13/2022 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 2, 3, 11 and 12 are cancelled.  Claims 1, 4-10 and 13-17 are pending in the present application.

Information Disclosure Statement
	Information Disclosure Statements filed on 06/07/2022 and 01/13/2022 were being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-10 and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, enumerated grouping of an abstract idea or mathematical concept, for modeling and analyzing a polishing pad conditions with certain physical characteristics change in the simulation model without significantly more. The claim(s) recites
A polishing pad conditioning simulation method, comprising:
extracting first characteristic information comprising process parameters of the conditioning, extracting second characteristic information comprising structure information of a conditioner, and extracting third characteristic information comprising structure information of the polishing pad:
 	inputting the first characteristic information, the second characteristic information, and the third characteristic information to an algorithm;
calculating a profile of the polishing pad; and outputting data based on the calculated profile of the polishing pad, wherein the inputting to the algorithm further comprises inputting characteristic information based on a pressure distribution applied to the polishing pad to the algorithm, and inputting slurry characteristic information comprising a change in physical properties of the polishing pad by slurry implemented in the conditioning of the polishing pad.
 	Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
 	(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 
 	Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 	Turning now to the first step of the Alice inquiry, 
	With the broadest reasonable interpretation of claim 1, the claim relates to extracting first characteristic information comprising process parameters of the conditioning, extracting second characteristic information comprising structure information of a conditioner, and extracting third characteristic information comprising structure information of the polishing pad; inputting the first characteristic information, the second characteristic information, and the third characteristic information to an algorithm; calculating a profile of the polishing pad; and outputting data based on the calculated profile of the polishing pad. The inputting to the algorithm may further include inputting characteristic information based on a pressure distribution applied to the polishing pad to the algorithm. The inputting to the algorithm may further include inputting slurry characteristic information comprising a change in physical properties of the polishing pad by slurry implemented in the conditioning of the polishing pad. The algorithm may be configured to derive a trajectory of grinding the pad by diamond grits of the conditioner based on the first characteristic information, the second characteristic information, and the third characteristic information, and calculate grinding amount information on an amount of grinding of the polishing pad by each grit of the diamond based on the trajectory.  Thus, it is clear from the claimed invention, the cited features are related the model parameters in the design and verification of a polishing pad after a change of the physical conditions and design information of the pad. 
 	Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, we must determine if the claims integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
The claimed invention does not  have an additional element (or combination of elements) in the claim that integrate the judicial exception into a practical application because the cited information are related to abstract data in the pad simulation.  The cited information also fails to integrate the simulation and apply any simulation data to generate a solution and predictable result for the simulation.  The cited system as in the present application is wellknown in the art to provide data storage, information transfer as well-known and understood in the data processing art and current technology.
Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
 	In the second step of the Alice inquiry, the claimed invention is related to a model with design information and structure parameters, a judicial exception, and it does not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
Claim 4 cites the method of claim 1, wherein the calculating comprises determining coordinates of diamond grits comprised in the conditioner, determining a pressure on each diamond grit, and determining an indentation depth for each diamond grit.  The cited features are related to information in the data space.  It does not integrate the limitations into a real and practical solution for the applied material application.  Claim 4 is nonstatutory subject matter.

Claim 5 cite the method of claim 4, wherein the calculating comprises accumulating a wear density in a mesh corresponding to the coordinates of each grit of the diamond comprised in the conditioner.  It is a mathematical model and nonstatutory subject matter for the reason as set in the rejection 
Claim 6 cites the method of claim 1, wherein the algorithm is configured to:
derive a trajectory of grinding the pad by diamond grits of the conditioner based on the first characteristic information, the second characteristic information, and the third characteristic information, and calculate grinding amount information on an amount of grinding of the polishing pad by each grit of the diamond based on the trajectory, the first characteristic information, the second characteristic information, and the third characteristic information.  This is an informative model with model information as cited.  It is nonstatutory subject matter.
 	Claim 7 cites the method of claim 1, wherein the profile of the polishing pad comprises a wear density in the polishing pad, a trajectory of diamond grits of the conditioner, and cumulative moving distance information of each diamond.  It is a model with abstract data in the polishing pad information.  The claim is nonstatutory subject matter.

Claim 8 cites the method of claim 1, wherein:
the structure information of the conditioner is extracted based on an apparatus comprising confocal microscopy and atomic force microscopy (AFM):
the first characteristic information comprises rotation speed information of the polishing pad and the conditioner, sweep arm operation information, pressure information, and press time information;
the second characteristic information comprises density and size information of the conditioner, and diamond information, and
the third characteristic information comprises groove information, hardness information, and size information of the polishing pad.  It is nonstatutory subject matter for the reason as set in the 101 rejection.
Claim 9 directed to non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1.  It is nonstatutory subject matter for the reason as set in the rejection.
Claim 10 cites a polishing pad conditioning simulation apparatus, comprising:
an extraction device configured to extract first characteristic information comprising progress parameters for the conditioning, extract second characteristic information comprising structure information of a conditioner, and extract third characteristic information comprising structure information of the polishing pad;
a calculation device configured to calculate a profile of the polishing pad by inputting the first characteristic information, the second characteristic information and the third characteristic information to an algorithm; and
 	a display unit configured to display data based on the calculated profile of the polishing pad, wherein the calculation device is configured to calculate the profile of the polishing pad by further inputting characteristic information according to a pressure distribution applied to the polishing pad to the algorithm, and inputting slurry characteristic information comprising a change in physical properties of the polishing pad by slurry implemented in the conditioning of the polishing pad.

Turning now to the first step of the Alice inquiry, 
	With the broadest reasonable interpretation of claim 10, the claim relates to extracting first characteristic information comprising process parameters of the conditioning, extracting second characteristic information comprising structure information of a conditioner, and extracting third characteristic information comprising structure information of the polishing pad; inputting the first characteristic information, the second characteristic information, and the third characteristic information to an algorithm; calculating a profile of the polishing pad; and outputting data based on the calculated profile of the polishing pad. The inputting to the algorithm may further include inputting characteristic information based on a pressure distribution applied to the polishing pad to the algorithm. The inputting to the algorithm may further include inputting slurry characteristic information comprising a change in physical properties of the polishing pad by slurry implemented in the conditioning of the polishing pad. The algorithm may be configured to derive a trajectory of grinding the pad by diamond grits of the conditioner based on the first characteristic information, the second characteristic information, and the third characteristic information, and calculate grinding amount information on an amount of grinding of the polishing pad by each grit of the diamond based on the trajectory.  Thus, it is clear from the claimed invention, the cited features are related the model parameters in the design and verification of a polishing pad after a change of the physical conditions and design information of the pad. 
 	Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, we must determine if the claims integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
The claimed invention does not  have an additional element (or combination of elements) in claim 10 that integrate the judicial exception into a practical application because the cited information are related to abstract data in the pad simulation.  The cited information also fails to integrate the simulation and apply any simulation data to generate a solution and predictable result for the simulation.  The cited system as in the present application is wellknown in the art to provide data storage, information transfer as well-known and understood in the data processing art and current technology.
Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
 	In the second step of the Alice inquiry, the claimed invention is related to a model with design information and structure parameters, a judicial exception, and it does not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.   The claim is nonstatutory subject matter.
Claim 13 cites the apparatus of claim 10, wherein the calculation device is configured to determine coordinates of diamond grits comprised in the conditioner, determine a pressure on each diamond grit, and determine an indentation depth for each diamond grit.  The cited features are related to information in the data space.  It does not integrate the limitations into a real and practical solution for the applied material application.  Claim 13 is nonstatutory subject matter.
 	Claim 14 cites the apparatus of claim 13, wherein the calculation device is configured to accumulate a wear density in a mesh corresponding to the coordinates of each grit of the diamond comprised in the conditioner.
It is a mathematical model and nonstatutory subject matter for the reason as set in the rejection. 
Claim 15 cites the apparatus of claim 10, wherein the algorithm is configured to:
derive a trajectory of grinding the pad by diamond grits of the conditioner based on the first characteristic information, the second characteristic information, and the third characteristic information, and calculate grinding amount information on an amount of grinding of the polishing pad by each grit of the diamond based on the trajectory, the first characteristic information, the second characteristic information, and the third characteristic information.  It is nonstatutory subject matter for the reason as set in the 101 rejection.
 	Claim 16 cites the apparatus of claim 10, wherein the profile of the polishing pad comprises a wear density in the polishing pad, a trajectory of each diamond grit of the conditioner, and cumulative moving distance information of each diamond.  It is a model with abstract data in the polishing pad information.  The claim is nonstatutory subject matter.
Claim 17 cites the apparatus of claim 10, wherein: the structure information is extracted based on an apparatus comprising confocal microscopy and atomic force microscopy (AFM);
the first characteristic information comprises rotation speed information of the polishing pad and the conditioner, sweep arm operation information, pressure information, and press time information, the second characteristic information comprises density and size information of the conditioner, and diamond information, and the third characteristic information comprises groove information, hardness information, and size information of the polishing pad.  The claim is directed to model information without an integration for integrating abstract data and apply the integration to produce a real and practical solution.  It is nonstatutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Runnels, Scott, US patent 6,889,177 in view of Xu et al, US patent application publication 20190299356.
As per claim 1, Runnels disclosed a polishing pad conditioning simulation method, comprising
extracting first characteristic information comprising process parameters of the conditioning, extracting second characteristic information comprising structure information of a conditioner, and extracting third characteristic information comprising structure information of the polishing pad (cols. 15-16):
 	inputting the first characteristic information, the second characteristic information, and the third characteristic information to an algorithm (cols. 10-11);
 	calculating a profile of the polishing pad (cols. 13, 14); and outputting data based on the calculated profile of the polishing pad, wherein the inputting to the algorithm (cols. 16-18) further comprises inputting characteristic information based on a pressure distribution applied to the polishing pad to the algorithm, and inputting slurry characteristic information comprising a change in physical properties of the polishing pad by slurry implemented in the conditioning of the polishing pad.  Runnels discloses slurry characteristic but does not expressly disclose the claimed slurry information.  Xu discloses the claimed slurry information to represent the slurry characteristics in paras. 0055, 0081.
	Practitioner in the art at the time of the effective filing of the present application would have found it obvious to combine the teaching in Xu into the Runnels to provide the slurry characteristic information in the polishing pad simulation. The claimed slurry characteristic would include information related to the slurry characteristics.
As per claim 4, Xu disclosed the method of claim 1, wherein the calculating comprises determining coordinates of diamond grits comprised in the conditioner, determining a pressure on each diamond grit, and determining an indentation depth for each diamond grit (paras. 0034, 0035, 0039, 0040).
As per claim 5, Xu disclosed the method of claim 4, wherein the calculating comprises accumulating a wear density in a mesh corresponding to the coordinates of each grit of the diamond comprised in the conditioner (paras. 0039, 0077).
As per claim 6, Xu discloses the method of claim 1, wherein the algorithm is configured to: derive a trajectory of grinding the pad by diamond grits of the conditioner based on the first characteristic information, the second characteristic information, and the third characteristic information (paras. 0038-0040), and
calculate grinding amount information on an amount of grinding of the polishing pad by each grit of the diamond based on the trajectory, the first characteristic information, the second characteristic information, and the third characteristic information (paras. 0039, 0040, 0041).
 	As per claim 7, Xu disclose the method of claim 1, wherein the profile of the polishing pad comprises a wear density in the polishing pad, a trajectory of diamond grits of the conditioner, and cumulative moving distance information of each diamond (paras. 0039, 0040, 0095).
 	As per claim 8, Xu discloses the method of claim 1, wherein: 
the structure information of the conditioner is extracted based on an apparatus comprising (confocal microscopy and atomic force microscopy AFM: it is well-known in the art.   In fact, Liu (8,832,611) cited this features in the Background/Summary);
the first characteristic information comprises rotation speed information of the polishing pad and the conditioner, sweep arm operation information, pressure information, and press time information (paras. 0039, 0040, 0041);
the second characteristic information comprises density and size information of the conditioner, and diamond information, and the third characteristic information comprises groove information, hardness information, and size information of the polishing pad (Xu, paras. 0034, 000041, 0099).
As per claim 9,  Runnels and Xu disclosed a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1.
As per claim 10, Runnels discloses a polishing pad conditioning simulation apparatus, comprising:
an extraction device configured to extract first characteristic information comprising progress parameters for the conditioning, extract second characteristic information comprising structure information of a conditioner (cols. 6-7), and extract third characteristic information comprising structure information of the polishing pad (cols. 14-16);
a calculation device configured to calculate a profile of the polishing pad by inputting the first characteristic information, the second characteristic information and the third characteristic information to an algorithm (cols. 10, 11, 13-14); and
a display unit configured to display data based on the calculated profile of the polishing pad (Figs. 6, 7, paras. 7-9), wherein the calculation device is configured to calculate the profile of the polishing pad by further inputting characteristic information according to a pressure distribution applied to the polishing pad to the algorithm (cols. 16-19), and inputting slurry characteristic information comprising a change in physical properties of the polishing pad by slurry implemented in the conditioning of the polishing pad (cols. 14-18).  Runnels discloses slurry characteristic but does not expressly disclose the claimed slurry information.  Xu discloses the claimed slurry information to represent the slurry characteristics in paras. 0055, 0081.
	Practitioner in the art at the time of the effective filing of the present application would have found it obvious to combine the teachings in Xu into the Runnels to provide the slurry characteristic information in the polishing pad simulation.  This information provides polishing pad conditions and behaviors for simulation.
As per claim 13, Xu discloses the apparatus of claim 10, wherein the calculation device is configured to determine coordinates of diamond grits comprised in the conditioner, determine a pressure on each diamond grit, and determine an indentation depth for each diamond grit (paras. 0039, 0040).
As per claim 14, Xu discloses the apparatus of claim 13, wherein the calculation device is configured to accumulate a wear density in a mesh corresponding to the coordinates of each grit of the diamond comprised in the conditioner (paras. 0039, 0040, 0047, 0048, 0049).
As per claim 15,  The apparatus of claim 10, wherein the algorithm is configured to:	derive a trajectory of grinding the pad by diamond grits of the conditioner based on the first characteristic information, the second characteristic information, and the third characteristic information (paras. 0038, 0039, 0040), and

 	calculate grinding amount information on an amount of grinding of the polishing pad by each grit of the diamond based on the trajectory, the first characteristic information, the second characteristic information, and the third characteristic information (paras. 0041, 0044).
As per claim 16, Xu discloses the apparatus of claim 10, wherein the profile of the polishing pad comprises a wear density in the polishing pad, a trajectory of each diamond grit of the conditioner, and cumulative moving distance information of each diamond (paras. 0039, 0040, 0095, 0096).
As per claim 17, Runnels discloses the apparatus of claim 10, wherein: the structure information is extracted based on an apparatus comprising confocal microscopy and atomic force microscopy (AFM) (confocal microscopy and atomic force microscopy AFM: it is well-known in the art.   In fact, Liu (8,832,611) cited this features in the Background/Summary);
 	and the conditioner, sweep arm operation information, pressure information, and press time information (paras. 0039, 0040, 0041);
the second characteristic information comprises density and size information of the conditioner, and diamond information, and the third characteristic information comprises groove information, hardness information, and size information of the polishing pad (Xu, paras. 0034, 000041, 0099).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI Q PHAN/Primary Examiner, Art Unit 2147